Citation Nr: 9933276	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-19 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether clear and unmistakable error was shown in May 
1969, August 1976, October 1981, and July 1993 rating 
decisions which failed to grant service connection and a 
compensable evaluation for residuals of shrapnel wound to the 
left shoulder.  

2.  Entitlement to an effective date earlier than November 
18, 1996 for a 20 percent evaluation for residuals of 
shrapnel wound of the left shoulder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from February 1967 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In a rating decision dated in June 1994, the RO granted a 100 
percent schedular evaluation for post-traumatic stress 
disorder, effective June 21, 1993.  In a statement received 
in July 1994, the veteran submitted a notice of disagreement 
with the effective date of that evaluation and claimed that 
the evaluation should be permanent.  In a statement received 
in July 1998, the veteran again made statements that could be 
construed as expressing disagreement with the effective date 
of the 100 percent evaluation.  

The veteran perfected an appeal from an April 1997 rating 
decision that confirmed a noncompensable evaluation for the 
residuals of the shrapnel wound of the left shoulder.  In a 
rating decision dated in February 1998, the RO increased the 
evaluation for the residuals of the shrapnel wound to 20 
percent effective November 18, 1996.

In a VA Form 9, received in December 1998, the veteran wrote 
that he deemed the adjudication actions subsequent to August 
1992 to be correct.  He also wrote that his disability 
continued to be 20 percent disabling.  He has made no 
arguments expressing disagreement with the 20 percent 
evaluation.  The Board construes the December 1998 statement 
as withdrawing the substantive appeal as to the issue of 
entitlement to an increased rating for residuals of the 
shrapnel wound and the notice of disagreement as to the 
effective date of the 100 percent evaluation.  38 C.F.R. 
§ 20.204 (1999).



FINDINGS OF FACT

1.  In a July 1993 rating decision, the RO granted service 
connection for residuals shrapnel wound to the left shoulder 
with retained metallic bodies and assigned a noncompensable 
evaluation, effective August 19, 1992.  The veteran was 
notified of this decision and did not appeal.  Thus, it 
became final.  

2.  May 1969, August 1976, and July 1993 rating decisions 
considered the correct evidence and law as it then existed, 
and did not involve an error that would undebatably lead to a 
different result if such error were corrected.

3.  The October 1981 rating decision did not consider the 
issues of entitlement to service connection for a shrapnel 
wound of the left shoulder, and as such does not constitute a 
final decision on that issue.

4.  The veteran submitted a claim for an increased rating for 
residuals of shrapnel wound to the left shoulder which was 
received by VA on November18, 1996.  

4.  In a February 1998 decision, an effective dated of 
November 18, 1996 was assigned for a 20 percent evaluation 
for residuals of shrapnel wound to the left shoulder.  

5.  It was not factually ascertainable that an increase in 
disability had occurred within one year prior to the 
veteran's November 1996 claim.  




CONCLUSIONS OF LAW

1.  The veteran has not raised a valid claim of CUE with 
regard to May 1969, August 1976, October 1981, and July 1993 
rating decisions that failed to grant service connection or a 
compensable evaluation for residuals of shrapnel wound of the 
left shoulder.  38 C.F.R. § 3.105(a) (1999).

2.  The criteria for an effective date earlier than November 
18, 1996 for a 20 percent evaluation for residuals of a 
shrapnel wound of the left shoulder have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(o)(2) 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

History of the Case

In April 1969, the veteran submitted a claim for service 
connection for residuals of shrapnel wound to the left 
shoulder.  The veteran was scheduled for an examination in 
May 1969, and failed to report for the scheduled examination.  
The veteran was notified in a letter dated on May 26, 1969 
that his claimed was denied due to his failure to report for 
the scheduled examination.  

The veteran again submitted a claim for service connection 
for residuals of shrapnel wound to the left shoulder in March 
1976.  He was scheduled for examination and sent notification 
of the time and date to report.  The notification was sent to 
the address provided on the reopened claim.  The notification 
was returned due to an incorrect address.  

The veteran submitted a third claim for service connection 
for residuals of shrapnel wound to the left shoulder in 
August 1992.  The veteran was accorded a VA examination in 
December 1992.  On examination, there was full range of 
motion in the shoulder joint, no obvious distal atrophy, 
weakness or change in sensation grossly.  X-rays showed a 
single metallic foreign body in the left shoulder.  The 
assessment was gunshot wound left shoulder with retained 
shrapnel.  

In a rating decision dated in July 1993, the RO granted 
service connection for residuals of a shrapnel wound of the 
left shoulder and evaluated the disability as noncompensable, 
effective August 19, 1992.

VA outpatient treatment records dated from November 1992 to 
October 1997 contain no findings referable to a left shoulder 
disability prior to November 18, 1996.  Thereafter, the 
veteran was seen on several occasions with complaints of left 
shoulder pain.  In June 1997, the veteran was accorded an 
examination that revealed musculature symmetrical abduction 
from neutral to 130 degrees with pain noted at 90 degrees, 
forward flexion was from neutral to 120 degrees with pain 
noted at 110 degrees.  There was pain with internal rotation.  
Hand grasp was 4/5.  Tenderness was noted at the site of 
shrapnel wound.  The diagnosis was exacerbation of the left 
shoulder shrapnel wound.  

The veteran was accorded a VA joints examination in January 
1997.  At that time, he complained of left shoulder pain and 
limited range of motion.  On examination, his hand grasp was 
4/5.  His strength on flexion from the elbow and extension 
from the elbow was 4/5.  Radial reflex was 2+ and tricep was 
1+.  There was no swelling.  Range of motion was as follows: 
forward flexion was to 120 degrees, extension was to 180 
degrees, abduction was to 110 degrees, adduction was neutral, 
pronation was to 90 degrees, supination was to 90 degrees, 
deviation (radial) was to 20 degrees, and deviation (ulnar) 
was to 40 degrees.  X-rays confirmed the presence of 
shrapnel.  There was no obvious calcification noted in the 
rotator cuff tendon.  The diagnosis was chronic left shoulder 
pain with decreased strength and pensation of the left arm 
secondary to remote shrapnel wound.  

In a statement dated in June 1997, the veteran's spouse 
reported that the veteran had always complained of pain in 
his left shoulder due to shrapnel wound.  She reported that 
the veteran was a honest individual and not a liar.

The veteran was accorded a hearing in June 1997.  At that 
time, he testified that the pain in his left shoulder was 
getting progressively worse.  He reported that he was only 
able to lift his arm to a certain level.  He reported that he 
took prescribed pain pills.  He described the pain as a sharp 
type of pain, a dull pain.  

In a February 1998 rating decision the RO assigned a 20 
percent evaluation for residuals of shrapnel wound to the 
left shoulder, effective November 11, 1996.  

CUE

Under the provisions of 38 C.F.R. § 3.105(a), determinations 
that are final and binding, including decisions degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a) (1999).  The effective date for an award 
based on error under the provisions of 38 C.F.R. § 3.105(a), 
is the date from which benefits would have been payable if 
the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.400(k).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-prong test to determine 
whether CUE is present in a prior determination:  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

The Court has held that if a claimant wishes to reasonably 
raise a claim of CUE, there must be some degree of 
specificity as to the alleged error, and unless it the kind 
of error, that if true would be CUE on its face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error.  Fugo v. 
Brown, 6 Vet. App. 40, 45 (1993).  The court went on to say 
that it would be difficult to imagine how a failure in the 
duty to assist could ever be CUE.

Subsequent to its decision in Fugo, the Court has explicitly 
held that a failure in the duty to assist cannot rise to the 
level of CUE, because CUE must be based on the record as it 
existed at the time of the decision.  A failure in the duty 
to assist creates only an incomplete, rather than erroneous 
record.  An analysis of whether there was CUE cannot be based 
on evidence that was not part of the record at the time of 
the prior decision.  Hazan v. Gober, 10 Vet. App. 511 (1997); 
Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994).

The Board has reviewed the evidence of record and finds that 
veteran has not raised a valid claim of clear and 
unmistakable error.  The veteran contends that the RO 
committed clear and unmistakable error by failing to obtain 
and consider his service medical records prior to determining 
the appropriate disability rating.  The determination of 
whether clear and unmistakable error occurred, however, must 
be based on the evidence of record at the time the decision 
was made; evidence that is submitted subsequent to that 
decision is not relevant.  Porter v. Brown, 5 Vet. App. 233 
(1993).

The veteran has asserted that there was CUE in the May 1969 
and June 1976 decisions because they were made without 
benefit of the veteran's service medical records.  As noted 
below, a failure in the duty to assist cannot constitute CUE.  
Further the 1969 and 1976 decisions did not turn on the 
absence of service medical records but on the veteran's 
failure to report for VA examinations.  In essence, there was 
no evidence of current disability at the time of these 
decisions.  Even if there had been records of the inservice 
injury, the RO would have been justified in denying the claim 
in the absence of evidence of current disability.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Thus, the failure 
to obtain service medical records would not necessarily have 
been outcome determinative.

The service medical records were not in file when the May 
1969 decision was rendered.  Moreover, the veteran failed to 
report for examination in May 1969 which ultimately precluded 
a grant of service connection.  The failure of the RO to 
fulfill the statutory duty to assist by obtaining the service 
medical records or by obtaining a more thorough medical 
examination, including making the service medical records 
available to the examiner and conducting an X-ray study, 
cannot constitute clear and unmistakable error because such 
failure results in an incomplete, rather than an incorrect, 
record.  Hayre v. West, No. 98-7046 (U.S. Vet. App. August 
16, 1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The veteran failed to report for examination in May 1969.  
Thus, claim for service connection was denied and became 
final in the absence of a timely appeal.  In July 1976, the 
veteran again failed to report for examination and furnished 
an incorrect address.

The veteran has also asserted that there was CUE in the April 
1981 rating decision because it failed to adjudicate the 
claim for service connection.  The Court has held that an 
essential element of a CUE claim is a final decision on the 
issue for which such error is claimed.  Norris v. West, 12 
Vet. App. 413, 422 (1999).

The veteran has further claimed that there was CUE in the 
original assignment of a noncompensable rating in the July 
1993 rating decision.  That decision was based on VA 
outpatient treatment records which showed essentially no 
findings referable to the shoulder injury, and the December 
1992 VA examination which showed normal functioning of the 
left shoulder.  Thus the RO had a basis for concluding that 
the residuals of the left shoulder injury were 
noncompensable.

The veteran has not pointed to any erroneous information 
contained in the reports or statements that were before the 
adjudicators at the time of the prior rating decisions.  The 
RO ignored neither the facts nor the law; it committed no 
undebatable error that would have provided a manifestly 
different result.  Consequently, the Board finds that there 
was no clear and unmistakable error in the prior decisions.  

The veteran's arguments do not provide a legally cognizable 
basis for a finding that the RO's prior decisions were CUE.  
Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 425 (1994).  The benefits 
sought on appeal are accordingly denied.

Earlier Effective Date 

Pursuant to the provisions of 38 C.F.R. § 3.400(o)(1) (1999), 
the effective date for an increased rating shall be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later, except as is provided in 3.400(o)(2) 
(1999).  Pursuant to 3.400(o)(2), the effective date for 
disability compensation shall be the earliest date as of 
which is factually ascertainable that an increase in 
disability had occurred if the claim was received within one 
year from such date, otherwise the date of receipt of the 
claim.  The effective date for a grant based on a reopened 
claim or on new and material evidence is the date of receipt 
of claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(r).

The United States Court of Appeals for Veterans Claims 
(Court) and VA General Counsel, have interpreted the laws and 
regulations pertaining to the effective date of an increase 
as follows: If the increase occurred within one year prior to 
the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).

The veteran has advanced several arguments as to why his 
rating should have been effective earlier than November 18, 
1996.  First the veteran has argued that he never received 
the RO's notification of examination in May 1969 and 
subsequent denial of service connection for residuals of 
shrapnel wound to the left shoulder in May 1969.  Where a 
veteran does not receive notice of a denial, the one-year 
period in which to submit an appeal, does not begin to run.  
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995); Hauck v. 
Brown, 6 Vet. App. 518, 519 (1994).

The claims folder contains a copy of a notification of 
examination letter dated in May 1969 and letter purportedly 
sent to the veteran in May 1969, notifying him of the denial 
of his claim.  The address on the copy of the letter was 
forwarded to the then address of record.  There is no 
indication that it was returned to the RO as undeliverable.  
There is a presumption that government officials "have 
properly discharged their official duties. " United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  
Therefore, it must be presumed that the Secretary and the 
Board properly discharged their official duties by properly 
handling claims submitted by the veteran.  The presumption of 
regularity is not absolute; it may be rebutted by the 
submission of "clear evidence to the contrary".  Statements 
made by the veteran are not the type of clear evidence to the 
contrary which would be sufficient to rebut the presumption 
of regularity.  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

In the instant case, the veteran has offered no evidence 
other than his own statements to rebut the presumption that 
the May 1969 letter was properly delivered.  Such assertions 
are not enough, standing alone to rebut the presumption. See 
Mindenhall, Ashley.  

The veteran has in effect made a second argument for an 
earlier effective date, by asserting that he never received 
notification of the May 1976 denial of his claim for service 
connection.  In July 1976, the RO again sent a letter to the 
veteran at his then current address of record informing him 
of the need to schedule a VA examination.  The letter was 
returned marked "not deliverable as addressed unable to 
forward."

The Court has held that the burden is upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  However, the Court also 
stated that in the normal course of events it was the burden 
of the veteran to keep the VA apprised of his whereabouts, 
and that if he did not do so there was no burden on the VA to 
turn up heaven and earth to find him before finding 
abandonment of a previously adjudicated benefit.  Id.  The 
Court has also held that the "duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(1999).

In this case, it is clear that entitlement to service 
connection for residuals of shrapnel wound to the left 
shoulder could not be determined without examination.  
Therefore, denial of service connection was appropriate due 
to the veteran's failure to report for VA examination.  

The veteran has pointed out that the May 1969 decision was 
made without benefit of his service medical records.  The 
Federal Circuit Court of Appeals has held that a failure in 
the duty to assist can constitute such a lapse in due process 
as to render the decision non-final.  Hayre v. West, No. 90-
7046 (Fed. Cir. Aug. 16, 1999).  As was pointed out earlier, 
the 1969 decision did not turn on the absence of service 
medical records but on the absence of evidence of current 
disability.  Thus the failure to obtain the service medical 
records prior to a decision cannot be viewed as such a lapse 
in the duty to assist as to render the claim non-final.

The veteran contends that the proper effective date for the 
grant of the 20 percent evaluation should be April 4, 1969.  
However, the veteran was granted service connection and 
assigned a noncompensable evaluation by the RO in August 
1992.  That decision became final.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302.  An effective date cannot be granted 
prior to the now final July 1993 decision.  Lalonde v. West, 
12 Vet. App. 377 (1999).

The remaining question is whether the veteran is entitled to 
an effective date prior to the date selected by the RO, 
November 18, 1996, but subsequent to the final rating 
decision in July 1993.  The VA outpatient treatment records 
dated from August 1993 and prior to November 18, 1996, do not 
contain findings referable to the left shoulder disability.  
As such these records cannot constitute informal claims or 
serve as the basis for an increase.  38 C.F.R. §§ 3.155, 
3.157 (1999).  Accordingly, it was not factually 
ascertainable that an increase in disability had occurred 
prior to November 18, 1996.

Since the increase in disability was not factually 
ascertainable prior to the date of the claim, the effective 
date is controlled by the provisions of 38 C.F.R. § 
3.400(o)(1).  Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Under that provision, the effective date would have been the 
latter of the date of claim or date entitlement arose.  In 
this case, it was not ascertainable that an increase in 
disability had occurred prior to receipt of his claim on 
November 18, 1996.  The RO apparently applied the provisions 
of 38 C.F.R. § 3.400(o)(2), in order to grant an effective 
date as of the date of claim.  In any event, an effective 
date prior to November 18, 1996, is precluded under the 
provisions of both § 3.400(o)(1) and § 3.400(o)(2). 
Accordingly, the Board finds that there is no legal basis on 
which an effective date earlier than November 18, 1996 can be 
assigned.

Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 425 (1994).  The Court of 
Appeals for Veterans Claims has specifically held that claims 
for earlier effective dates should be denied on this basis.  
Shields v. Brown, 8 Vet. App. 346, 351 (1995).


ORDER

Clear and unmistakable error is not shown in May 1969, August 
1976, October 1981, and July 1993 rating decisions, which 
failed to grant service connection or a compensable 
evaluation for residuals of shrapnel wound to the left 
shoulder.  

Entitlement to an effective date earlier than November 18, 
1996 for a 20 percent evaluation for residuals of shrapnel 
wound to the left shoulder is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

